        Case 1:21-cv-05744-PAE-OTW Document 17 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LIAN TONG CHEN,                                                :
                                                               :
                         Plaintiff,                            :      21-CV-05744 (PAE) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
HAO NY INC. d/b/a MEE’S NOODLE SHOP a/k/a
                                                               :
MEE NOODLE SHOP & GRILL, “JOE” CHI, and “A
                                                               :
QI” DANG,
                                                               :
                         Defendants.                           :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed and considered Plaintiff’s request to adjourn the Initial Pretrial

Conference scheduled for September 9, 2021, as per ECF 6. (ECF 15). Plaintiff’s request is

GRANTED. The telephonic Initial Pretrial Conference is rescheduled to November 10th, 2021 at

10:30 a.m. The dial in information is the same.

         Plaintiff shall refer to refer to Judge Engelmayer’s Individual Practices in connection with

any future motion for default judgment. Plaintiff is directed to serve a copy of this Order on

Defendant and file proof of such service on the docket.

         The Clerk of Court is directed to close ECF 15.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: August 31, 2021                                             Ona T. Wang
       New York, New York                                          United States Magistrate Judge
